DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
According to pages 7-8 of 9, Applicant's argument with respect to the prior art Chung fails to teach the limitations according to claims 1 and 9, "calculating a correction gain value for correcting the accumulated stress data based on the input time accumulated when the accumulation of the stress data for all pixels is completed” and “correcting the accumulated stress data based on the correction gain value", is not persuasive per the Chung reference because data1= accumulated stress levels + time (see paragraphs [0056 and [0057] below).
It is noted that Chung teaches "calculating a correction gain value for correcting the accumulated stress data based on the input time accumulated when the accumulation of the stress data for all pixels is completed” (The data converter 600 receives an input image data Data1 supplied from an outside, and generates a correction image data Data2 by correcting the input image data Data1 so that the degradation of the pixel 200 can be compensated. The correction image data Data2 generated in the data converter 600 is supplied to the data driver 400.; Para. 0056 and….For example, the data converter 600 according to an embodiment of the present invention generates a stress data corresponding to the input image data Data1, accumulates and stores the generated stress data in a state in which at least one portion of the stress data is compressed, and generates a correction image data Data2 obtained by correcting the input image data Data1, corresponding to (or in accordance with) the accumulated stress data. According to an aspect of the present invention, the compressed state of at least one portion of the stress data reduces the amount of memory occupied by the stress data.; Para. 0057) and “correcting the accumulated stress data based on the correction gain value (the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data as the correction image data Data2.; Para. 0084)". Thus, Chung teaches the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US# 2015/0194096 hereinafter Chung) in view of Shin et al. (US# 2010/0133401 hereinafter Shin), and Lee et al. (US# 2018/0151119 hereinafter Lee).
Referring to claim 1, Chung teaches a method for controlling a display device (Para. 0038; Fig. 1), comprising:
accumulating stress data for some pixels of the display device in predetermined accumulation units (First, referring to FIG. 3, the data converter 600 according to this embodiment generates a stress data corresponding to an input image data Data1, accumulates and stores the generated stress data in a state in which at least one portion of the stress data is compressed.; Para. 0060);
accumulating an input time of the frame data (The first compressor may be configured to compress the stress data for every frame.; Paras. 0012 and 0015..... The compression ratio and the memory capacity related thereto may be controlled by considering a desired PSNR value or a total accumulation use (or utilization) time of a panel of which degradation can be compensated.; Para. 0075);
calculating a correction gain value for correcting the accumulated stress data based on the input time accumulated when the accumulation of the stress data for all pixels is completed (The data converter 600 receives an input image data Data1 supplied from an outside, and generates a correction image data Data2 by correcting the input image data Data1 so that the degradation of the pixel 200 can be compensated. The correction image data Data2 generated in the data converter 600 is supplied to the data driver 400.; Para. 0056 and….For example, the data converter 600 according to an embodiment of the present invention generates a stress data corresponding to the input image data Data1, accumulates and stores the generated stress data in a state in which at least one portion of the stress data is compressed, and generates a correction image data Data2 obtained by correcting the input image data Data1, corresponding to (or in accordance with) the accumulated stress data. According to an aspect of the present invention, the compressed state of at least one portion of the stress data reduces the amount of memory occupied by the stress data.; Para. 0057);
correcting the accumulated stress data based on the correction gain value (the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data as the correction image data Data2.; Para. 0084); and 
storing the corrected accumulated stress data (stores the generated stress data in a state in which at least one portion of the stress data is compressed, and generates a correction image data Data2 by correcting the input image data Data1, corresponding to (or in accordance with) the stress data generated by decompressing the compressed stress data, so that the degradation of the pixels is compensated.; Paras. 0060, 0074 and 0078, Fig. 3).
However, Chung does not specifically disclose inputting frame data for each frame input period of a vertical synchronization signal; accumulating stress data based on the frame data for each blank period of the vertical synchronization signal.
In an analogous art, Shin discloses inputting frame data for each frame input period of a vertical synchronization signal (the operation period of the timing controller 600 may be classified into a frame period F and a blank period B. The period of the vertical synchronization signal Vsync is a frame, and the period of the horizontal synchronization signal Hsync is a pixel row.; Para. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Shin to the system of Chung in order to reduce the ripples in a driving voltage, by varying the voltage of the blank signal during the blank period between voltage levels of two data signals.
However, Chung in view of Shin does not specifically accumulating stress data based on the frame data for each blank period of the vertical synchronization signal.
In an analogous art, Lee discloses accumulating stress data based on the frame data for each blank period of the vertical synchronization signal (accumulating stress data, Para. 0021; stress data to be sensed in a blanking period; Para. 0053, and blanking period to take place for vertical synchronization signals, Paras. 0045-0046 (please note that examiner interpreted vertical synchronization signal as a vertical signal supplied by the gate driver during a vertical period, see cited reference Pub. No. US 2005/0078074, abstract “synchronization signal specifying a horizontal scan period and the vertical synchronization signal specifying a vertical scan period”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Lee to the system of Chung in view of Shin in order to allow the device to prevent the accumulation of error in deterioration of a pixel by a data counting method, so as to improve the accuracy of compensation for a characteristic difference between pixels.
Referring to claim 2, Chung as modified by Lee discloses wherein accumulating the stress data for some pixels in predetermined accumulation units based on the frame data for each blank period of the vertical synchronization signal includes:
accumulating the stress data in N horizontal line units, where N is a natural number (See Lee, The deterioration compensator 500 arbitrarily selects two or more horizontal lines among horizontal lines corresponding to each of the deteriorated regions. Then, the deterioration compensator 500 generates compensation data Cdata for pixels included in each of the deteriorated regions, based on the stress data and the sensing data for the deteriorations of pixels included in the selected horizontal lines.; Para. 0055).
Referring to claim 9, claiming the device of the method of claim 1. The claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Chung discloses a display device, comprising:
a display panel having thereon a plurality of pixels (display panel 100 with pixels 200; Fig. 1);
a data driver configured to drive a data line of the display panel (data driver 400; Fig. 1);
a gate driver configured to drive a gate line of the display panel (scan driver 300; Fig. 1); and
a timing controller configured to control driving of each of the data driver and the gate driver (timing controller 500; Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US# 2015/0194096 hereinafter Chung) in view of Shin et al. (US# 2010/0133401 hereinafter Shin), Lee et al. (US# 2018/0151119 hereinafter Lee), and An (US# 10,803,800 hereinafter An).
Referring to claim 5, Chung in view of Shin and Lee as applied above does not specifically disclose wherein the stress data for all pixels is accumulated in units of frames.
In an analogous art, An discloses wherein the stress data for all pixels is accumulated in units of frames (The driving method of the display device may generate the accumulate stress data per unit blocks S200. The driving method of the display device may calculate the stress data of the unit blocks based on an image data. In some embodiments, the driving method of the display device may calculate an average value of the stress values that represents a degradation degree of the pixels included in the unit block in every frame, and may output the average value as the stress data.; Col. 9 lines 11-51 and Col. 10 lines 19-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of An to the system of Chung in view of Shin and Lee in order to allow the device to reduce deviation of display quality due to difference between the unit blocks to improve display quality.

Claim Objections
Claims 3-4, 6-8, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein calculating the correction gain value includes:
determining a value obtained by dividing a predetermined standard accumulation time by the accumulated input time as the correction gain value”.
Referring to claim 4, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein correcting the accumulated stress data based on the correction gain value includes:
correcting the accumulated stress data by multiplying the accumulated stress data by the correction gain value”.
Referring to claim 6, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein a length of the frame input period of the vertical synchronization signal varies depending on a refresh rate of the display device”.
Referring to claims 7-8 are objected base upon dependent on object claim 6.
Referring to claim 10, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the timing controller is further configured to correct the accumulated stress data based on the correction gain value, and store the corrected accumulated stress data”.
Referring to claims 11-17 are objected base upon dependent on object claim 10.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                 /NELSON M ROSARIO/Examiner, Art Unit 2624                                                   Primary Examiner, Art Unit 2624